DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/02/2020
Claims 1 – 20 are presented for examination.

Priority
ADS dated 04/24/2019 claims domestic benefit to 15/017370 dated 2/5/2016.

Information Disclosure Statement
IDS dated 4/25/2019, 7/24/2019, 8/22/2019, 3/19/2020, 6/2/2020 have been reviewed. See attached.

Drawings
The drawings dated 4/24/2019 have been reviewed. They are accepted.

Specification
The abstract dated 4/24/2019 has 126 words and 10 lines.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10331931. Although the claims at issue are not the limitations of the 16/392,957 application are substantially the same as those of the ‘931 patent and the differences between the claims 1 and 11 of the 16/392,957 application and the ‘931 patent are omitted limitations thereby making the claims of 16/392,957 broader in scope and it would have been obvious to one of ordinary skill in the art to merely omit unwanted or elements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1 and similarly claim 11
Step 1: Yes, the claim is a method.
Step 2A Prong One: Yes, the claim recites:

“… using yield dependency instructions in the computer system, determining one or more factors that impact yields of crops that were harvested from the plurality of agricultural fields…” which is an observation, evaluation, or judgement. This is a mental process.

NOTE:  While this is performed “using yield dependency instruction in the computer” the observation, evaluation, or judgement is merely performed on a computer which is being 

“…using data decomposition instructions in the computer system, decomposing the yield data into decomposed yield data that identifies one or more data dependencies according to the one or more factors…” which is also an evaluation of data. The claim merely recites decomposing data into decomposed data that identifies data dependencies therefore the evaluation of data includes an observation of the data. This is a mental process.

NOTE: while this is performed “using data decomposition instructions in the computer system” the computer is merely invoked as a tool. While the instructions are named “data decomposition” instructions this merely characterizes or names the instructions. Further while the limitation recites that data is “yield data” this is merely a characterization or contextualization of the data. Characterizations and contextualization and naming of items merely links the limitation to a technological field.

“…using data approximation instructions in the computer system, generating, based on the decomposed yield data, one or more particular yield data using a modified singular value decomposition that uses at least one factor that was determined from one or more items in the yield data; wherein the particular yield data includes fewer values than the yield data…”which is also an evaluation of data and concepts such as evaluation are a mental process. While the 

NOTE: While the claim recites “using data approximation instruction in the computer system” the computer is merely recited as a tool. Also merely naming the instruction “data approximation” instructions merely characterizes or contextualizes the instructions.

Therefore the claim recites a mental process which is an abstract idea.

STEP 2A Prong Two: NO. The claim recites

“… using data receiving instructions programmed in a computer system comprising one or more processors and computer memory…” which merely recites a computer and memory invoked merely as a tool. Such additional limitations are not indicative of a practical application.

“…sending one or more requests to one or more remote sensors installed on agricultural equipment to provide, over a computer network, electronic digital data comprising yield data representing yields of crops that were harvested from a plurality of agricultural fields and at a plurality of time points; using the data receiving instructions in the computer system, receiving over a computer network, in response to sending one or more requests to one or more remote sensors installed on an agricultural equipment, yield data from one or more remote sensors and representing yields of crops that were harvested from a plurality of agricultural fields and at a which is a request for data and then receiving data which is merely extra-solution data gathering type activity.

NOTE: MPEP 2106.05(g) which indicates that, for example:
Determining the level of biomarker in blood and assessing or measuring data derived from an ultrasound scan were mere data gathering and insignificant extra solution activity.
Obtaining information using the internet was mere data gathering.
Selecting information, based on types of information and availability of information in a power-grid was mere extra-solution activity.
Requiring a request from a user is extra-solution activity.

While the above limitations recites “over a computer network” and “using the data receiving instructions in the computer system” these elements merely recite computer elements invoked as a tool. Also merely naming computer instructions to be “data receiving” instructions only characterizes the instructions. Such limitations are not indicative of a practical application.

Moreover; while these limitations recite elements, such as, “agricultural equipment” and “yield data representing yields of crops that were harvested from a plurality of agricultural fields” such limitations merely link the claim to a technological environment. Such limitations are not indicative of a practical application.

“…using data reconstruction instructions in the computer system, generating and displaying forecasted yield data by processing and incorporating the particular yield data into the yield 

Step 2B: NO. As outlined above, the additional elements of the claim merely generally link the abstract idea to the field of agriculture and recite extra-solution activity and simply append conventional activities (request data, receive data, display generated data). Therefore the additional elements of the claim do not provide significantly more than the abstract idea.

Therefore the claim is not eligible under 35 USC 101.

Dependent claims 2 – 10 and 12 – 20 merely further characterize and contextualize the mental process. Such limitations are not practically applied nor do they recite significantly more than the abstract idea.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho_2011 (A study on localization based Zigbee and Monitoring system in Greenhouse environment, The 3rd Sabrina_2015 (Lowering data dimensionality in Big Data for the Benefit of Precision Agriculture, Procedia Computer Science 48 (2015) 548-554) in view of Kuang_2014 (A tensor-based approach for big data representation and dimensionality reduction, IEEE transactions on emerging topics in computing vole 2, no. 3 september 2014) in view of  Rub_2008 (Data mining with neural networks for wheat yield prediction, ICDM 2008, LNAI 5077, pp 47 - 56, 2008 Springer-Verlang Berlin Heidelberg 2008)


Claim 1. Cho_2011 teaches “A method comprising: using data receiving instructions programmed in a computer system comprising one or more processors and computer memory, sending one or more requests to one or more remote sensors installed on agricultural equipment to provide, over a computer network, electronic digital data comprising









Cho_2011 does not teach “using the data receiving instructions in the computer system, receiving over a computer network, in response to sending one or more requests to one or more remote sensors installed on an agricultural equipment, yield data from one or more remote sensors and representing yields of crops that were harvested from a plurality of agricultural fields and at a plurality  of time points;

using yield dependency instructions in the computer system, determining one or more factors that impact yields of crops that were harvested from the plurality of agricultural fields;

using data decomposition instructions in the computer system, decomposing the yield data into decomposed yield data that identifies one or more data dependencies according to the one or more factors;

using data approximation instructions in the computer system, generating, based on the decomposed yield data, one or more particular yield data using a modified singular value decomposition that uses at least one factor that was determined from one or more items in the yield data; wherein the particular yield data includes fewer values than the yield data;

using data reconstruction instructions in the computer system, generating and displaying forecasted yield data by processing and incorporating the particular yield data into the yield data.”

Sabrina_2015; however, teaches “using the data receiving instructions in the computer system, receiving over a computer network, in response to sending one or more requests to one or more remote sensors installed on an agricultural equipment,

Cho_2011 and Sabrina_2015 are analogous art because they are from the same field of endeavor called agriculture. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Cho_2011 and Sabrina_2015. The rationale for doing so would have been that Cho_2011 teaches to collected agricultural data into a database and use this data for agricultural planning. Sabrina_2015 teaches agricultural data can have high dimensionality which can hinder the speed of data analysis but reducing the data dimensions will help farmers perform data analysis more quickly.
Therefore it would have been obvious to combine Cho_2011 and Sabrina_2015 for the benefit of quickly performing agriculture data analysis to obtain the invention as specified in the claims.

Cho_2011 and Sabrina_2015 does not teaches “yield” data nor “and representing yields of crops that were harvested” nor “yield” nor “yield of” nor “that were harvested from the plurality of agricultural fields” nor “yield” nor “yield” nor “yield” nor “yield” nor “yield” nor “yield” nor “using data reconstruction instructions in the computer system, generating and displaying forecasted yield data by processing and incorporating the particular yield data into the yield data.”

Kuang_2014 teaches “using data reconstruction instructions in the computer system, generating and displaying 

Cho_2011 and Sabrina_2015 and Kuang_2014 are analogous art because they are from the same field of endeavor called data gathering/manipulation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Sabrina_2015 and Kuang_2014.
The rationale for doing so would have been that Sabrina_2015 teaches to use tensors and data dimensionality reduction. Kuang_2014 teaches to perform these operations on a computer processing framework and to perform data visualization of the data as part of data analysis.
Therefore it would have been obvious to combine Sabrina_2015 and Kuang_2014 for the benefit of visualizing the data analysis to obtain the invention as specified in the claims.

Cho_2011 and Sabrina_2015 and Kuang_2014 does not explicitly teach “yield” data nor “and representing yields of crops that were harvested” nor “yield” nor “yield of” nor “that were harvested from the plurality of agricultural fields” nor “yield” nor “yield” nor “yield” nor “yield” nor “yield” nor “yield” nor “forecast yield” nor “yield” nor “yield.”

Rub_2008 teaches “yield” data nor “and representing yields of crops that were harvested” nor “yield” nor “yield of” nor “that were harvested from the plurality of agricultural fields” nor “yield” nor “yield” nor “yield” nor “yield” nor “yield” nor “yield” nor “forecast yield” nor “yield” nor “yield” (title “… wheat yield prediction” abstract: “… predicting wheat yield from cheaply-available in-season data…” page 50 section 2.6: “… isolate the impact of single factors. Thiat is, once the current year’s yield data can be predicted sufficiently well, we can evaluate single factor’s impact on yield…”)

Cho_2011 and Sabrina_2015 and Kuang_2014 and Rub_2008 are analogous art because they are from the same field of endeavor called data analytics/manipulation. Before the effective filing date would have been obvious to a person of ordinary skill in the art to combine Sabrina_2015 and Rub_2008

Therefore it would have been obvious to combine Sabrina_2015 and Rub_2008 for the benefit of predicting crop yield such as wheat to obtain the invention as specified in the claims.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1.



Allowable Subject Matter
Claims 2 – 10, 12 – 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127